DETAILED ACTION
This is in response to the applicant’s communication filed on 4/19/22, wherein:
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 
Step 1: Claim 1 recites a system and therefore, falls into a statutory category.  Similar independent claims 1 and 10 recite a system and a computer readable medium, and therefore, also fall into a statutory category.

Step 2A – Prong 1 (Is a Judicial Exception Recited?): The limitations of receiving new position information provided . . . by a user, wherein the new position information specifies candidate qualifications for filling a new position, and wherein the candidate qualifications for filling the new position include a specified desired experience; storing the new position information . . . ; identifying at least a subset of a corpus of positions based on at least some of the candidate qualifications; predicting a desired experience for filling the new position based on the subset of the corpus of positions; determining that a conflict exists responsive to determining the predicted desired experience is not within a predetermined range of the specified desired experience; and responsive to determining that there is the conflict exists, storing the predicted desired experience with the new position information, the predicted desired experience being a searchable field for the new position are processes that, under their broadest reasonable interpretation, are considered certain methods of organizing human activity – commercial or legal interactions (including agreements in the form of contracts and marketing or sales activities or behaviors) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  The Specification describes the invention as directed to matching positions with a candidate that is searching for a position (see Specification at [0005]), which is directed to managing relationships or interactions between people.  Accordingly, the claim recites an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?): This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a user interface, memory (claim 10) and one or more processors (claims 1 and 10).  The computer components are recited at a high-level of generality (i.e., as a generic processing device performing generic computer functions), such that they amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?): The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the limitations identified above (i.e., the receiving, storing, and predicting, as claimed) amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible, as when viewed individually, and as a whole, nothing in the claim adds significantly more to the abstract idea.

Dependent claims 2-9 and 11-20 merely add further details of the abstract steps/elements recited in claim 1 and claim 10 without including a practical application or significantly more than the abstract idea.  Therefore, dependent claims 2-9 and 11-20 are also non-statutory subject matter.

Dependent claims 2 and 11 further refine the abstract idea by adding the limitation of presenting a notification, which does not provide significantly more than the abstract idea when considered individually and in combination.  

Dependent claims 3 and 12 provide further descriptive limitations of elements describing the type of user interface (for a new position posting which is public), which may provide further helpful context for the claimed invention, but do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.  

Dependent claim 4 provides a descriptive limitation relating to the notification, which may provide further helpful context for the claimed invention, but does not confer subject matter eligibility to the invention since the individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.  

Dependent claims 5, 6, 13, and 14 provide further descriptive limitations of elements describing the determining that there is a conflict which may provide further helpful context for the claimed invention, but do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.  

Dependent claims 7, 8, 15, and 16 recite using a machine-learned classifier and training the classifier, which merely provides computer functions recited a high level of generality, such that they amount to no more than mere instructions to apply the exception using generic computer functions and therefore, do not provide significantly more than the abstract idea.

Dependent claims 9 and 17 provide further descriptive limitations of elements describing how the corpus of positions is identified, which may provide further helpful context for the claimed invention, but do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.  

Dependent claims 18-20 provide additional limitations refining the abstract idea, specifically, receiving a search query, identifying responsive positions, and providing a query response, which may include the new position, which does not provide significantly more than the abstract idea when considered individually and in combination.    

In light of the detailed explanation and evidence provided above, the Examiner asserts that the claimed invention, when the limitations are considered individually and as whole, is directed towards an abstract idea. 

Claim Rejections - 35 USC § 112
WITHDRAWN, in light of Applicant’s amendments.

Claim Rejections - 35 USC § 103
WITHDRAWN, in light of Applicant’s amendments.  

Examiner notes the prior art of record neither anticipates nor fairly and reasonably teach a method implemented by one or more processors, comprising: inter alia: receiving new position information provided at a user interface by a user, wherein the new position information specifies candidate qualifications for filling a new position, and wherein the candidate qualifications for filling the new position include a specified desired experience; storing the new position information in a memory; identifying at least a subset of a corpus of positions based on at least some of the candidate qualifications; predicting a desired experience for filling the new position based on the subset of the corpus of positions; determining that a conflict exists responsive to determining the predicted desired experience is not within a predetermined range of the specified desired experience; and responsive to determining that the conflict exists, storing the predicted desired experience with the new position information, the predicted desired experience being a searchable field for the new position.

Claim 10 is a system claim similar to the method of claim 1.  Claim 10 is not taught by the prior art for the same reasoning as provided with regard to claim 1.   Examiner notes that the underlined limitations above, in combination with the other limitations found within the independent claims are not found to be taught by the prior art of record.  Examiner also agrees with the reasoning provided by Applicant on page 8 of the Remarks field on 4/19/22 with regard to the 103 rejections.

Response to Arguments
Examiner appreciates Applicant providing support for the amendments.

Rejections under 101
Applicant argues the claims provide a technical solution to a problem rooted in computer technology.  Remarks 7.   Applicant quotes from [0002] of the Specification and seems to be arguing that the invention provides a technical solution because it improves accuracy of search results and reduces the number of searches performed, thereby conserving computer resources.  However, there are no technical details provided in the claims (or Specification) to suggest that the invention is anything more than refining the abstract idea.

Applicant then quotes from [0006] of the Specification and seems to be arguing that the invention provides the ability to continuously learn new information in order to make better predictions.  Remarks 7.  Again, there are no technical details provided in the claims (or Specification) to suggest that the invention is anything more than refining the abstract idea.

Rejections under 112
The Examiner withdraws the 112 rejection in light of the amendments, as noted above.


Rejections under 103
The Examiner withdraws the 103 rejection for the reasons noted above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119. The examiner can normally be reached Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE S GILKEY/Primary Examiner, Art Unit 3689